 Case 0:21-mj-06379-AOV Document 1 Entered on FLSD Docket 06/17/2021 Page 1 of 5


AO 91(Rcv.08/09) Cril
                    uillalConlplaint

                                          NITED STATES D ISTRICT C OURT
                                                             forthc
                                                 Sotlthern DistrictofFlorida

                United StatesofAmcrica                         )
                              N'.                              )
                                                               )     CaseNo.21-MJ-6379-AOV
                                                               )
                     GONM LO LARA,                             )
                                                               )
                          Dqlltltdanpf.
                                      ç
                                      ,
                                      /

                                                  CRIM INAL CO M PLAINT

          1.thecomplainantinthiscase,statethatthe tbllowing istrue to thebestofm y knowledgeand belief.
Onoraboutthedatets)ol-                      April17,2021            inthccountyof                      Broward                inthe
     Southern         Districtof             Flori
                                                 da        ,thedet
                                                                 kndantts)violated:
         C'odes-dc/ïtp??                                                (-'
                                                                          )
                                                                          ..l
                                                                            j'
                                                                             -è
                                                                              'll.
                                                                                 îL.Dcxcp-
                                                                                         / /ïo/?
Ti
 tle 18.United States Code,                  Thatthe defendantdid knowingl   y possessanyvisualdepi   ction using any
Sections2252(a)(4)(B)and (b)(2)              meansand facility ofinterstate and foreign commerce.thathad been shipped
                                             and transported in interstate and foreigncommerce byanym eans,including
                                             by computer,and the possessionofsuch visualdepiction involved the use of
                                             a minorengaged in sexually explici  tconduct,as defined inTi tle 18,United
                                              StatesCode,Sections2252(a)(4)(B)and (b)(2).



          Thiscriminalcomplaintisbascd on thcscfacts:
See attached amdavit




          W Continuedontheattached sheet.
                                                                                                          ;         p,/
                                                                                                 .
                                                                                                 , j .' ' C 'A
                                                                                                             t
                                                                                                     **SJ 6
                                                                                         (LA(;t;l;.
                                                                                                  ;I ,?tl/l/'
                                                                                                            ê;.
                                                                                                              v/
                                                                                                               pl!lz??lf?-
                                                                                                                         f
                                                                                                                         r

                                                                                 HSISpecialAgentVanessa Juede
                                                                                          kr'?-
                                                                                              /?ltzx6lzptzz?;:3:1/?:8litlét

 Sworn to beforem cand signcd in my presencc.


 D atc:          06/17/2021
                                                                                             ./1tdgc-.
                                                                                                     ç.b-1t!l;atlt?v

 (zity ald statc:                FortLauderdale, Florida                  Alicia 0.Valle,
                                                                                        #Uni
                                                                                         '-
                                                                                         l    ted
                                                                                          illte    St
                                                                                               d?;t? at
                                                                                                     ?aeq
                                                                                                   alf nd/Magi
                                                                                                          .#c strate Jpdge
                                                                                                          l
Case 0:21-mj-06379-AOV Document 1 Entered on FLSD Docket 06/17/2021 Page 2 of 5



                  AFFD AVIT IN SUPPORT OF A CRIM INAL COM PLM NT
          1,V anessa Juede,having been firstduly swom ,do hereby depose and state asfollows:

                        G TRODUCTION AND AGENT BACKGROUND
                  Iam a SpecialAgentwith United States lmm igation and CustomsEnforcem ent

   (1CE),Homeland Security lnvestigations,FortLauderdale,Florida. Ihave been em ployed asa
    SpecialAgentsinceOctober2002. Iam responsibleforinvestigationsofofensesunderTitles8,
    18,19 and 21oftbeUnited StatesCode. Aspartofmy daily dutiesasaHSIagent,1investigate

    criminalviolations relating to child exploitation and child pom ography including violations

   pertaining to the illegalproduction,disi bution,receiptand possession ofchild pom ography,in

   violationof18U.S.C.992252(a),2252A,2251(a)and(e),and24221).Ihavereceivedtraining
    in the area ofchild pom ograpby and child exploitation.

           2.     I have pm icipated in investigations involving pedophiles, preferential child

    molesters,andpersonswhocollectand/ordisd butechildpom ography;alongwiththeimportatiûn

    and disi bution ofmaterialsrelating to thesexualexploitation ofchildren.Ihavealso conducted

    severalchild pom oraphy and child exploitation investigations,which has involved reviewing

    severalform s ofm edia,including com puters.

           3.     lmake this Am davitin supportofa criminalcomplaintcharging Gonzalo Lara

    CtLARA'')with possession ofchild pomopaphy,in violation ofTitle 18,United StatesCode,
    Section2252(a)(4)(B)and(b)(2).
           4.     n e inform ation contained in thisA m davitisbased on m y personalu ow ledge,as

    wellasinfo= ation relayed to m eby other1aw enforcementagentsand om cersinvolved in this
    investigation.Ihavenotincluded inthisAffidaviteachandevery factknown tomeortootherlaw

    enforcem entoo cerssurrounding thisinvestigation.Rather,lhave included only those factsthatI

    believe are necessal to establish probable cause.
Case 0:21-mj-06379-AOV Document 1 Entered on FLSD Docket 06/17/2021 Page 3 of 5


                                       PR OBABLE CAU SE

                 In April2021,FortLauderdalePoliceDepartmentreceived acomplaintfrom M .L.

   thather lGyear-old son rtvictim 193 wassexually abused by a family memberidentifed as
   LARA. ln M ay of 2021,Agents from Homeland Security were asked to assist with the

   investigation.M .L.advised law enforcementthataRerVictim 1disclosedthe abuseshelocateda

   blackSamsungcellphonethatLM tA leh atherresidenceonoraboutApril17,ZOZI.M .L.advised
   thatshecaresforLAR A'Selderly fatheratherresidence and LARA lequently com esoverto visit.

   M .L.opened LM tA's cell phone and observed images of child pom ov aphy,which M .L.

   described asyoung boyssim ilarin age to Victim 1 having sex.

          6.     M .L.advised law enforcementthatshe viewed the application 'eW hatsApp''that

   LARA had installed on hisphone.W hen M .L.opened W hatsApp,sheobserved an imageoftwo

   m ale children approxim ately 12-13 years of age having sex. M .L.also observed multiple

   pom op aphicphotostitled Rboys''in LAlu 'sphone.
                  Law enforcementsubsequentlyconductedaforensicinterview ofVictim 1.During

   theforensicinterview,Victim lrevealedthatLM lA hasbeen sexually abusinghim bypene> ting

    him anally with hispenisasrecently asM arch of2021.Victim 1furtherdisclosedthattheabuse

   occurred weekly and began in orabout2019,when Victim 1was 15 yearsold. Victim 1 also
    disclosed tbatLM tA forced him to perform oralsex on him while in LARA'Svehicle. Victim 1

    also recalled thatLARA used acellulartelephone phoneto record thesex acts. Victim 1a ows

    LM tA recordedtheabusebecauseVictim 1s;w thecellphoneandLM tA playedthevideosback

    forVictim 1on thecellphone.V ictim 1explained thatheobserved LM tA upload thevideos9om

    thatcellulartelephone to his laptop computerwhilethey w ere in thevehicle.

           8.     In M ay 2021,n e Honorable Judge Edward M errigan Jr.of the Seventeenth

    JudicialCircuitin Florida,BrowardCotmty,authorized asearchofLM tA'sSamsungM odel:SM -
Case 0:21-mj-06379-AOV Document 1 Entered on FLSD Docket 06/17/2021 Page 4 of 5


   J327V,IMEI:352424093611214,cellphoneserviceT-M obile,cellphone(786)5084492,which
   wasmade in China and recovered 9om M .L.'Sresidence.lLaw enforcementconducted record

   checksin severaldatabaseswhich listedLM tA asaregistered owner.

           9.     Law enforcement obsew ed ntlmerous indicia of ownership in the cell phone

   evidencing thatitbelonged to LARA. Forexample,the Google application wasinstalled on the

   phone    and    the    account was        registered   to   LM tA   using   email address

   gonznlodesignpm@n ail.com. Law enforcementalso obsewed thatthe phone had the Uber
   application installed with the accountsettings linked to LM tA by email and home address.

   Additionally,law enforcem entserved an adm iniskativesubpoenato Google,Inc.,forsubscriber

    info= ation. Google,Inc.,responded with documentation revealing thatthe customerbilling

    prosleisLARA.
           10.    Law enforcem entsearchedthephoneandlocatedmlmerousslesdepictingchildren

    undertheageofeighteen (18)engaged in sexualactsand/orthelasciviousee ibition oftheir
    genitals,allofwhich YourAK antknowsto bechild pom om phy.n e fileswerelocated in the

    W hatsAppapplicationonLM G 'scellphone.A sampleofmaterialscollectedby 1aw enforcement

    aredescribed asfollows:

                    A) Four (4)videoswith an extension m# . One ofthe videos depicts a
                         prepubescentm alebeing anally pene> tedby an adultmale.

                    B) Eight(8)videoswith an extensionm# . Three ofthese videosdepicta
                         prepubesctntmalebeing anally penekatedby an adultm ale.

           11.    Law ee orcementalso becnmeawarethatin addition to the cellulartelephonethat

    LA RA leA at M .L.'S re:idence where law enforcem ent located the child sexual exploitation




    IBroward County CourtSearchW arrantNum ber3* 210+ 063771
Case 0:21-mj-06379-AOV Document 1 Entered on FLSD Docket 06/17/2021 Page 5 of 5


   m aterialm entioned above,LARA has a second cellular telephone assigned phone num ber 954-

   393-5051. V ictim l believes thatthis second cellulartelephone is the one LA RA used to record

   the sexualabuse in the car.

                                           C ON CLUSIO N


           12.        Based upon the inform ation provided above,I respectfully subm it that probable

   cause exists to believe that LARA com mitted a violation of Titlc 18. U nited Code, Section

    2252(a)(4)(B)and(b)(2).


    FURTH ER YO UR A FFIAN T SA YE TH NA UGH T


                                                       Respectfully subm itted,
                                                                       )
                                                                       .
                                                                       ,   <
                                                                     y*      x
                                                       V anessaJu' e, SpecialAgent
                                                       HomelandSecuritylnvestigations(HSl)



    A ttested to by the applicantin accordancew ith the
    requirem entsofFed.R.Crim .P.4.1by FaceTim e,
    on this 17: 11day of June 2021, atFortLauderdale,
    Florida.
                 *'
                      .

                                    #7A
    A LICIA 0.VA LLE
    UNITED STATES M AGISTRATE JUDGE
